Citation Nr: 9931713	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right shoulder scars, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to right foot plantar fascial release 
residuals with arthritic changes, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1985 to April 1988.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
increased evaluations for the veteran's service-connected 
right shoulder scars and right foot plantar fascial release 
residuals with arthritic changes.  In his March 1998 
substantive appeal, the veteran requested a hearing before a 
Member of the Board sitting at the RO.  In April 1999, the 
accredited representative conveyed that the veteran desired a 
video hearing before a Member of the Board.  A June 1999 
Report of Contact (VA Form 119) notes that the veteran missed 
the scheduled hearing as his ride did not pick him up and 
requested that the hearing be rescheduled.  In July 1999, the 
veteran submitted a Motion for a New Hearing.  In July 1999, 
the Board granted the veteran's motion.  In September 1999, 
the RO noted that the veteran has requested a hearing before 
a Member of the Board sitting at the RO and proposed to 
conduct a video hearing before a Member of the Board.  The 
veteran did not appear for the scheduled video hearing.  The 
veteran has been represented throughout this appeal by the 
Paralyzed Veterans of America, Inc.  


REMAND

In September 1999, the RO noted that the veteran had 
requested a hearing before a Member of the Board sitting at 
the RO.  There is no indication in the record that he waived 
his right to an in person hearing before a Member of the 
Board.  Accordingly, this case is REMANDED for the following 
action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

